
	
		II
		111th CONGRESS
		2d Session
		S. 3053
		IN THE SENATE OF THE UNITED
		  STATES
		
			March 1, 2010
			Mr. Specter introduced
			 the following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To amend the Surface Mining Control and
		  Reclamation Act of 1977 to permit the Abandoned Mine Reclamation Fund to be
		  used for transportation and use of dredged materials for abandoned mine
		  reclamation, and for other purposes.
	
	
		1.Use of Abandoned Mine Reclamation Fund for
			 transportation and use of dredged materials for abandoned mine
			 reclamation
			(a)In generalSection 401(c)(1) of the Surface Mining
			 Control and Reclamation Act of 1977 (30 U.S.C. 1231(c)(1)) is amended by
			 inserting transportation and use of dredged materials for abandoned mine
			 reclamation; after coal mine subsidence;.
			(b)ImplementationThe amendment made by subsection (a) shall
			 be applied to permit the Abandoned Mine Reclamation Fund to be used under
			 section 401(c) of the Surface Mining Control and Reclamation Act of 1977 (30
			 U.S.C. 1231(c)) to allow dredged materials derived from the Delaware River
			 Deepening Project, and from annual Delaware River maintenance dredging, to be
			 used for reclamation of abandoned mines in Northeast, Pennsylvania.
			
